NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-50296

                Plaintiff-Appellee,             D.C. No. 2:11-cr-00050-GAF-TJH

 v.
                                                MEMORANDUM*
JOSE LUIS VILLASENOR, a.k.a. Booger
Eyes, a.k.a. Green Eyes,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Terry J. Hatter, Jr., District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Jose Luis Villasenor appeals pro se from the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Villasenor contends that he is eligible for a sentence reduction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). Because Villasenor

was sentenced after the district court accepted the parties’ Federal Rule of Criminal

Procedure 11(c)(1)(C) plea agreement, he is not eligible for relief under section

3582(c)(2) unless “the district court’s decision to accept the plea and impose the

recommended sentence was based on the Guidelines.” United States v. Davis, 825
F.3d 1014, 1027 (9th Cir. 2016) (en banc) (quotations omitted). The record

illustrates the district court accepted the plea agreement’s sentencing

recommendation for reasons unrelated to the Guidelines. Unlike in Davis,

Villasenor’s plea agreement did not set forth a base offense level under the

Guidelines or discuss applicable enhancements or reductions. See id.

Furthermore, at sentencing the district court made clear it was imposing the

recommended sentence “pursuant to the agreement of the parties” regardless of the

applicable Guidelines range it initially calculated. See United States v. Rodriguez-

Soriano, 855 F.3d 1040, 1045 (9th Cir. 2017) (“Although the court began by

calculating the range, that initial calculation alone did not satisfy § 3582(c)(2)’s

‘based on’ requirement, nor did it suffice that the court’s discretion was ‘framed by

the Guidelines’ in some abstract way.”) (citing Davis, 825 F.3d at 1023 & n.9,

1026).


                                           2                                    16-50296
      Villasenor’s motion for summary reversal is denied. Although the district

court relied on United States v. Austin, 676 F.3d 924 (9th Cir. 2012), which was

subsequently overruled by Davis, its denial of Villasenor’s section 3582(c)(2)

motion was proper.

      AFFIRMED.




                                         3                                  16-50296